Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the apparatus claims as recited in independent claim 1 of the instant invention a lens for a distal end of an optical channel of an endoscope shaft, comprising: an outer side; an inner side; and a circumferential surface connecting the outer side and the inner side, wherein a light-absorbing coating is applied to the circumferential surface and an annular area of the inner side that is oriented parallel to the outer side, wherein a solderable layer is applied to the light-absorbing coating in the area of the circumferential surface such that the lens can be soldered in the distal end of that the distal end is sealed, and wherein the circumferential surface and the annular area of the inner side have a matte structure.
The prior art of record fails to disclose a lens for a distal end of an optical channel of an endoscope shaft wherein the circumferential surface and the annular area of the inner side of the lens have a matte structure and light-absorbing coating applied thereto.  The Applicant’s remarks filed 8/12/21 are fully persuasive as discussed and agreed upon in the interview on 7/29/21.   Higuma et al. (US 6547721) teach of an analogous lens with a light absorbing material applied thereto, however the annular inner area (i.e. donut part) of the lens does not have a matte surface.   Higuma et al. at best teach of applying a roughened surface to the outer surface and/or chamfered area of the lens, not the inner annular surface thereof, as claimed in the instant invention.  Kikcuhi et al .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
8/13/2021